Exhibit 10.4

BILL OF SALE AND ASSIGNMENT

THIS BILL OF SALE AND ASSIGNMENT is dated and effective as of December 31, 2008,
by and between VIKING DRILLING, LLC, a Nevada limited liability company
(“Seller”), with offices at 4801 Gaillardia Parkway, Suite 225, Oklahoma City,
Oklahoma 73142 and TRANSATLANTIC WORLDWIDE LIMITED (“Buyer”), with offices at
Kings Court, Bay Street, Nassau, Bahamas.

RECITALS

WHEREAS, TransAtlantic Petroleum Corp. (“TransAtlantic”) and its subsidiaries
entered into that certain Master Services Agreement dated May 1, 2008 (the
“MSA”) with Longfellow Energy, LP (“Longfellow”), Longe Energy Limited
(“Longe”), Seller and certain other affiliates of Seller;

WHEREAS, pursuant to that certain Purchase Agreement dated September 19, 2008 by
and between TransAtlantic and Longfellow (the “Purchase Agreement”),
TransAtlantic agreed to purchase all of the shares of Longe from Longfellow;

WHEREAS, the closing of the transactions contemplated under the Purchase
Agreement occurred on December 30, 2008;

WHEREAS, Buyer was unable to purchase the oilfield equipment and related
consumables necessary for its operations until the closing of the transactions
contemplated under the Purchase Agreement;

WHEREAS, pursuant to the MSA, and in anticipation of the closing of the
transactions contemplated under the Purchase Agreement, on behalf of and for the
benefit of Buyer, (1) Seller has purchased the oilfield equipment set forth on
Schedule A attached hereto (the “Schedule A Equipment”) and (2) Seller has
placed orders (the “Equipment Orders”) for the purchase of the oilfield
equipment set forth on Schedule B attached hereto (the “Schedule B Equipment”);

WHEREAS, in connection with the Equipment Orders, Seller has paid the deposit
amounts set forth on Schedule B, and the aggregate amount of all such deposits
is hereinafter referred to as the “Deposit Amount”;

WHEREAS, for purposes of this instrument, the Schedule A Equipment and the
Schedule B Equipment are sometimes hereinafter collectively referred to as the
“Equipment” and the Equipment and the Equipment Orders are sometimes hereinafter
collectively referred to as the “Assets”; and

WHEREAS, Seller wishes to sell, transfer and assign the Assets at cost to Buyer,
and Buyer wishes to purchase and acquire the Assets from Seller under the terms
and conditions set forth in this instrument;

NOW THEREFORE, in consideration of the payment by Buyer of the Cash
Consideration (as defined below) and the representations and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows:



--------------------------------------------------------------------------------

1. Transfer of Equipment. Seller does hereby sell, bargain, transfer, convey and
deliver to Buyer all of Seller’s rights, title, claims and interest in and to
the Assets and, including without limitation all warranties and any rights
against the manufacturers or component manufacturers of the Equipment.

2. Assumption of Liability. Buyer does hereby assume all obligations and
liabilities of Seller under the Equipment Orders for the Schedule B Equipment.

3. Cash Consideration. Concurrently with the execution and delivery of this
instrument, Seller is paying the following amounts to Seller for the Assets
(collectively the “Cash Consideration”):

 

Asset

   Amount

Schedule A Equipment

   $ 959,086.41

Equipment Orders

     Deposit Amount

Such amounts are being paid by Buyer to Seller in immediately available funds.

4. Covenants, Representations and Warranties of Seller. Seller covenants,
represents and warrants to Buyer as follows and acknowledges that Buyer is
relying upon such covenants, representations and warranties in entering into
this instrument:

    (a) Seller is the legal and beneficial owner of the Schedule A Equipment and
has the right to transfer full and clear title to the Assets to Buyer. The
Assets are free and clear of all liens, encumbrances, claims and other debts of
any kind or character, except for amounts still due and payable for the Schedule
B Equipment as shown on Schedule B.

    (b) The Schedule A Equipment is in new condition and has never been operated
except for certain components which have been refurbished to like-new condition.
All of the Schedule A Equipment is in good operating condition and repair, and
is suitable for immediate use for its intended purpose.

    (c) Seller has not taken any action or failed to take any action that would
adversely impact the warranties on any of the Equipment. Without limiting the
generality of the foregoing, all manufacturer warranties, if any, on the
Equipment are being transferred and assigned to Buyer unimpaired by any action
or failure to take action on the part of Seller. Original copies of all such
warranties shall be delivered by Seller to Buyer on or before January 31, 2009.
Seller agrees to provide whatever assistance is required, necessary or
beneficial incident to assisting Buyer in enforcing such warranties.

    (d) The Equipment is not in any manner encumbered by any liens or claims
arising out of unpaid taxes. Seller has paid all personal property taxes
believed to be due and payable with respect to the Equipment. Notwithstanding
the foregoing, Seller has not paid any sales tax on the Equipment in the State
of Texas because the Equipment has or will be exported. Any taxes due on or
arising out of the transfer of the Equipment out of the State of Texas shall be
the obligation of Buyer.

    (e) The amounts actually paid by Seller for the Schedule A Equipment are
fully and accurately set forth in Schedule A. The amounts still due and payable
for the Schedule B Equipment are fully and accurately set forth in Schedule B.
The funds paid by

 

2



--------------------------------------------------------------------------------

Seller as a deposit in connection with the Equipment Orders for the Schedule B
Equipment are fully and accurately set forth in Schedule B. Seller will furnish
to Buyer evidence of all Equipment Orders reasonably acceptable to Buyer on or
before January 31, 2008.

    (f) There is no state of facts or circumstances known to Seller and not
disclosed to Buyer that (i) should be disclosed to Buyer in order not to make
any of the representations and warranties contained herein not false or
misleading or (ii) otherwise might reasonably be expected to materially affect
the Assets or Buyer’s decision to enter into this instrument.

5. Further Assurances. Seller agrees to execute and deliver such other and
further instruments and will do such other and further acts as in the reasonable
opinion of Buyer may be necessary or desirable to carry out more effectively the
intents and purposes of this instrument.

6. Substitution and Subrogation. This instrument is made with full substitution
and subrogation of Buyer, its successors and assigns in and to all covenants and
warranties heretofore given or made in respect of any of the Assets, and Seller
hereby assigns and conveys to Buyer all such covenants and warranties and all of
Seller’s rights thereunder.

7. Successors and Assigns. This instrument shall bind and inure to the benefit
of Seller and Buyer and their respective successors and assigns.

8. Governing Law. This instrument shall be governed and interpreted in
accordance with the laws of the State of Texas excluding its conflict of laws
principles.

9. Entirety and Amendments. This instrument embodies the entire agreement
between the parties, superceding all prior agreements and understandings, if
any, relating to the subject matter hereof, and may be amended only by written
agreement of the parties hereto.

10. Headings. Headings of paragraphs of this instrument are inserted for
convenience only and shall not control or affect the meaning or construction of
any provision of this instrument.

11. Counterparts. This instrument may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[signature page follows]

 

3



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Equipment to Buyer, its successors and assigns forever.

EXECUTED AND EFFECTIVE as of the date first above written.

 

Seller: VIKING DRILLING, LLC By:   /s/ Mike Burnett Name:   Mike Burnett Title:
  Manager

 

Buyer: TRANSATLANTIC WORLDWIDE LTD. By:   /s/ Jeffrey S. Mecom Name:   Jeffrey
S. Mecom Title:   Vice President and Corporate Secretary

 

4



--------------------------------------------------------------------------------

Schedule A

 

Equipment

   Amount

Satellite Trailer #1

   38,350.00

Satellite Trailer #6

   34,780.00

Mudlogging Trailer #5

   39,387.39

Steel plate & tube

   27,016.58

Bunkhouse-Romania

   44,361.00

One year supply parts f/Atlas Copco

   638,431.74

BOP Control System for I-15

   17,565.12

3 1/2” Drill Pipe

   89,250.00

Mudlogging Trailer Supplies

   4,767.09

Mudlogging Trailer Supplies

   15,855.50

Electrical Equipment

   2,288.55

Trucking f/I-15, I-8, & I-9

   4,480.00

Trailer Parts

   2,419.44

Microscope Camera

   134.00



--------------------------------------------------------------------------------

Schedule B

 

Equipment Order

   Deposit Amount

None

   Nil